Citation Nr: 1528999	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  13-25 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for lumbosacral degenerative disc disease (DDD) with intervertebral disc syndrome (IVDS) prior to March 26, 2014 and an increased disability rating in excess of 40 percent thereafter.  

2.  Entitlement to an initial disability rating in excess of 10 percent for lumbosacral sciatica of the right lower extremity prior to March 7, 2013 and increased disability ratings in excess of 20 percent prior to March 26, 2014 and in excess of 40 percent thereafter.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1970.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, DC.  Since the time of the RO decision on appeal, original jurisdiction was transferred to the RO in Waco, Texas, and that RO certified the Veteran's appeal to the Board in May 2014.  

During the pendency of the appeal, a May 2013 RO decision granted an increased disability rating of 20 percent for lumbosacral sciatica of the right lower extremity, effective March 7, 2013.  A subsequent April 2014 RO decision granted increased disability ratings of 40 percent for lumbosacral degenerative disc disease (DDD) with intervertebral disc syndrome (IVDS) and lumbosacral sciatica of the right lower extremity, effective March 26, 2014.  However, as these grants do not represent a total grant of benefits sought on appeal, the Veteran's increased rating claims remain before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1.  Prior to October 21, 2011, the Veteran's lumbosacral DDD with IVDS was manifested by limited range of motion no worse than forward flexion to 80 degrees, extension to 30 degrees, left lateral flexion and rotation to 30 degrees, and right lateral flexion and rotation to 20 degrees, with pain upon motion and objective abnormalities including spasms, guarding, and tenderness severe enough to result in an abnormal gait, without abnormal spinal contour or ankylosis or incapacitating episodes of IVDS.  

2.  From October 21, 2011 and prior to March 26, 2014, the Veteran's lumbosacral DDD with IVDS was manifested by limited range of motion no worse than forward flexion to 25 degrees, extension to 10 degrees, left lateral flexion and rotation to 10 degrees, and right lateral flexion and rotation to 15 degrees, with pain upon motion and objective abnormalities including muscle spasms and guarding severe enough to result in an abnormal gait, without ankylosis or incapacitating episodes of IVDS.  

3.  Since May 26, 2014, the Veteran's lumbosacral DDD with IVDS was manifested by limited range of motion no worse than forward flexion to 35 degrees, extension to negative 20 degrees, right lateral flexion to 10 degrees, left lateral flexion to 0 degrees, right lateral rotation to 5 degrees, and left lateral rotation to 10 degrees, with pain upon motion and objective abnormalities including muscle spasms and guarding severe enough to result in an abnormal gait, with incapacitating episodes of IVDS having a total duration of at least six weeks during the past twelve months.  

4.  Prior to October 21, 2011, the Veteran's lumbosacral sciatica of the right lower extremity was manifested by intermittent radiating pain and numbness in the right lower extremity, without objective evidence of radiculopathy.  

5.  From October 21, 2011 and prior to March 26, 2014, the Veteran's lumbosacral sciatica of the right lower extremity was manifested by lumbar neuritis with constant moderate to severe right lower extremity pain and moderate radiculopathy of the right lower extremity with worsening intermittent pain.  

6.  From March 26, 2014, the Veteran's lumbosacral sciatica of the right lower extremity was manifested by severe radiculopathy of the right lower extremity with symptoms of severe constant pain, moderate intermittent pain, moderate paresthesias and/or dysesthesias, and moderate numbness, without other neurologic signs or symptoms and without marked muscular atrophy.  


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating of 40 percent for lumbosacral DDD with IVDS have been met from October 21, 2011, but no sooner; the criteria for an increased disability rating of 60 percent have been met from March 26, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5242, 5243 (2014).  

2.  The criteria for an increased disability rating of 20 percent for lumbosacral sciatica of the right lower extremity have been met from October 21, 2011, but no sooner; the criteria for increased disability ratings in excess of 20 percent prior to March 26, 2014 and in excess of 40 percent thereafter have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 8520, 8620, 8720 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Veteran's increased rating claims arise from his disagreement with the initial ratings assigned following the grant of service connection.  The Board notes that once the underlying claim, such as service connection, is granted, the claim is substantiated; therefore, additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Regarding the duty to assist, the RO has obtained the Veteran's VA treatment records (including VA examination reports), private treatment records, and lay statements from the Veteran.  

VA provided relevant examinations in May 2011, March 2013, and March 2014.   The examinations and opinions are adequate because they were based on thorough examinations, appropriate diagnostic tests, and reviews of the Veteran's medical history; moreover, they contain sufficient information to allow the Board to apply the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

Neither the Veteran nor his representative has identified any additional evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claims and, therefore, appellate review may proceed without prejudice to the Veteran.  


II.  Increased Rating - Lumbosacral DDD with IVDS

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Concerning initial disability ratings, VA must consider the severity of disability for which the veteran is eligible for service connection starting on the date the application was filed.  See id. ; cf. Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  Notably, the Veteran has not perfected an appeal with respect to the effective date assigned, which corresponds to the date of his January 5, 2011 claim.  Therefore, the Board has considered the Veteran's claim for an increased initial disability rating from that time, as well as the appropriateness of the assigned rating periods, and whether any additional staged rating periods are warranted.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2014).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding, see 38 C.F.R. § 4.14 (2014), do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2014).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful motion is an important factor of joint disability which is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).  However, the evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable diagnostic code.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Veteran's service-connected lumbosacral DDD with IVDS is rated as 20 percent disabling prior to March 26, 2014 and 40 disabling thereafter under the General Rating Formula for Diseases and Injuries of the Spine and Diagnostic Codes (DCs) 5242 and 5243  regarding degenerative arthritis of the spine and IVDS, respectively.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, DCs 5242, 5243 (2014).  

The General Rating Formula for Diseases and Injuries of the Spine provides the following, in pertinent part:  a 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent disability rating is assigned for unfavorable ankylosis of the entire (thoracolumbar and cervical) spine.  Id.  

These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.  

The General Rating Formula for Diseases and Injuries of the Spine also provides further guidance in rating diseases or injuries of the spine.  Relevant to the additional issue on appeal discussed below, Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Id.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  Note (4) provides that each range of motion measurement is to be rounded to the nearest five degrees.  Id.  

Intervertebral disc syndrome may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS).  See 38 C.F.R. § 4.71a, DC 5243, Formula for Rating IVDS (2014).  Under the Formula for Rating IVDS, a 20 percent disability rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Id.  A 40 percent disability rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Id.  A maximum 60 percent disability rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.  For the purposes of evaluations under the Formula for Rating IVDS, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.  

After a full review of the record, and as discussed below, the Board concludes that an increased 40 percent disability rating is warranted for the Veteran's lumbosacral DDD with IVDS from October 21, 2011 and an increased 60 percent disability rating is warranted from March 26, 2014.  


II.A.  Prior to March 26, 2014

The Veteran was first afforded a VA examination in May 2011.  He reported pain in his low right back with flare-ups two to three times per week lasting all day treated with rest and ibuprofen.  He further reported incapacitating episodes three to four times per year requiring him to stay in bed for a whole day.  Upon physical examination, the Veteran displayed normal posture with a slow gait.  The examiner noted objective abnormalities including spasms, guarding, pain with motion, and tenderness severe enough to result in an abnormal, slow gait, without abnormal spinal contour or ankylosis.  Range of motion findings were as follows:  forward flexion to 80 degrees, extension to 30 degrees, left lateral flexion and rotation to 30 degrees, and right lateral flexion and rotation to 20 degrees, each with objective evidence of pain upon active range of motion.  There was also objective evidence of pain upon repetition, with no additional limitation in range of motion.  The examiner initially noted that there were incapacitating episodes of spine disease based upon the Veteran's report; however, later in the diagnosis section of the examination report, the examiner documented that there were no incapacitating episodes due to IVDS.  

Thereafter, a September 2011 VA chiropractor note indicates that the Veteran's lower back range of motion was limited, slow, and guarded; however, the examiner did not document specific range of motion findings in degrees so as to permit application of the rating criteria based upon such findings.  

A November 2011 private treatment supplemental report documents that the Veteran was evaluated for his lower back pain on October 21, 2011.  At that time, he reported constant lower back pain ranging from moderate to severe which was aggravated by walking or sitting for prolonged periods.  Upon physical examination, the Veteran displayed spinal tenderness and muscle spasms resulting in an affected gait.  Range of motion findings were documented as follows:  flexion to 30 degrees, extension to 10 degrees, left lateral flexion to 20 degrees, right lateral flexion to 15 degrees, left rotation to 10 degrees, and right rotation to 15 degrees, each with pain upon motion.  

A subsequent October 2012 private treatment supplemental report documents that the Veteran was again seen for re-examination of his lower back pain.  Upon physical examination, he displayed spinal tenderness and muscle spasms.  Range of motion findings, rounded to the nearest 5 degrees, were documented as follows:  flexion to 25 degrees, extension to 10 degrees, left lateral flexion to 10 degrees, right lateral flexion to 20 degrees, left and right rotation to 10 degrees, each with pain upon motion.  

The Veteran was again afforded a VA examination in March 2013.  He reported constant increased pain in his lower back and stated that moving around or prolonged sitting caused flare-ups with increased pain.  Upon physical examination, the examiner noted an inability to obtain range of motion measurements due to the Veteran's pain and unsteadiness; however, the examiner documented localized tenderness, muscle spasm, and guarding which resulted in an abnormal gait.  He also diagnosed IVDS without incapacitating episodes over the past twelve months.  

After a full review of the record, and resolving any reasonable doubt in favor of the Veteran, the Board concludes that an increased 40 percent disability rating is warranted for the Veteran's lumbosacral DDD with IVDS from October 21, 2011, when private treatment records first document that the Veteran's forward flexion of the thoracolumbar spine was limited to 30 degrees.  See 38 C.F.R. § 4.71a, DCs 5242, 5243.  The Veteran is not entitled to an increased 40 percent disability rating prior to October 21, 2011, however.  As discussed above, the evidence prior to that date reflects that his lumbosacral DDD with IVDS resulted in objective abnormalities including spasms, guarding, pain with motion, and tenderness severe enough to result in an abnormal, without abnormal spinal contour or ankylosis, and range of motion findings no worse than forward flexion to 80 degrees, extension to 30 degrees, left lateral flexion and rotation to 30 degrees, and right lateral flexion and rotation to 20 degrees.  

Additionally, an increased 50 or 100 percent disability rating is not warranted under the General Rating Formula for Diseases and Injuries of the Spine as the objective evidence of record does not document any unfavorable ankylosis of the Veteran's spine at any time prior to May 26, 2014.  See id.  Likewise, an increased 60 percent disability rating is not warranted under the Formula for Rating IVDS as the objective evidence of record does not document that the Veteran experienced qualifying incapacitating episodes requiring bed rest prescribed by a physician at any time prior to March 26, 2014.  See id., DC 5243, Formula for Rating IVDS.  

The Veteran is competent to report his observable symptoms, including back pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Although the Veteran has reported constant and severe chronic back pain, such pain is contemplated by the assigned disability rating.  See 38 C.F.R. § 4.59; Mitchell, 25 Vet. App. 32.  Moreover, to the extent that the Veteran reported at the May 2011 VA examination that he experienced incapacitating episodes three to four times per year requiring him to stay in bed for a whole day, he has not alleged that such bed rest was prescribed by a physician.  Additionally, the May 2011 and March 2013 VA examiners specifically noted that there were no incapacitating episodes due to IVDS.  Additionally, to the extent that the Veteran alleged that the March 2011 VA examiner did not use a goniometer to record range of motion measurements, the Board finds that the evidence of record does not support the Veteran's assertion in this regard.  Therefore, the range of motion measurements taken during the March 2011 VA examination can be presumed to have been made through the use of a goniometer as this is the usual practice of VA examiners when conducting VA examinations for rating purposes.  See Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) ("There is a presumption of regularity under which it is presumed that government officials 'have properly discharged their official duties,'" quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15, 47 S.Ct. 1, 71 L.Ed. 131 (1926)).  

Thus, the Board concludes that an increased 40 percent disability rating is warranted for the Veteran's lumbosacral DDD with IVDS from October 21, 2011, but no sooner.  See 38 U.S.C.A. § 5107(a) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.B.  Since March 26, 2014

The Veteran was most recently afforded a VA spine examination in March 2014.  He reported that his back pain was getting worse with constant daily pain and flare-ups two to three times per week where it hurt to breathe and he was mostly confined to the bed.  Upon physical examination, range of motion findings were as follows: forward flexion to 35 degrees, extension to negative 20 degrees, right lateral flexion to 10 degrees at worse, left lateral flexion to 0 degrees, right lateral rotation to 5 degrees, and left lateral rotation to 10 degrees at worst.  There was no ankylosis of the spine; however, the examiner noted localized tenderness, muscle spasms, and guarding resulting in an abnormal gait.  Additionally, the examiner noted that the Veteran's IVDS resulted in incapacitating episodes having a total duration of at least six weeks during the past twelve months.  

Based upon the evidence above, and resolving any reasonable doubt in favor of the Veteran, the Board concludes that an increased 60 percent disability rating is warranted for the Veteran's lumbosacral DDD with IVDS from March 26, 2014, when the VA examiner documented that his IVDS resulted in incapacitating episodes having a total duration of at least six weeks during the prior twelve months.  See 38 C.F.R. § 4.71a, DC 5243, Formula for Rating IVDS.  However, an increased 100 percent disability rating is not warranted under the General Rating Formula for Diseases and Injuries of the Spine as the objective evidence of record does not document any unfavorable ankylosis of the Veteran's spine at any time since May 26, 2014.  See id, DC 5242.  

Thus, the Board concludes that an increased 60 percent disability rating is warranted for the Veteran's lumbosacral DDD with IVDS from March 26, 2014.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 49.  



III.  Increased Rating - Lumbosacral Sciatica, Right Lower Extremity

The Veteran also claims entitlement to an initial disability rating in excess of 10 percent for lumbosacral sciatica of the right lower extremity prior to March 7, 2013 and increased disability ratings in excess of 20 percent prior to March 26, 2014 and in excess of 40 percent thereafter.  

As noted above, the General Rating Formula for Diseases and Injuries of the Spine provides that any associated objective neurologic abnormalities should be rated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, DC 5237 (2014).  

The Veteran's lumbosacral sciatica of the right lower extremity is rated variously under DCs 8520 and 8720, regarding paralysis and neuralgia of the sciatic nerve, respectively.  38 C.F.R. § 4.124a, DC 8520, 8720 (2014).  Under DC 8520, a 10 percent disability rating is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent disability rating is warranted for moderate incomplete paralysis; a 40 percent disability rating is warranted for moderately severe incomplete paralysis; a 60 percent disability rating is warranted for severe incomplete paralysis, with marked muscular atrophy; and a maximum 80 percent schedular disability rating is warranted for complete paralysis of the sciatic nerve evidence by the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  See id, DC 8520.  

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  See 38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most the moderate degree.  Id.  The Board observes that the words "mild," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Thus, rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).  

Peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe incomplete paralysis.  38 C.F.R. § 4.123 (2014); see also 38 C.F.R. § 4.124a, DC 8620 (2014).  

Peripheral neuralgia, characterized usually by a dull and intermittent pain, of typical distributed so as to identify the nerve, is to be rated on the same scale, with a maximum disability rating equal to moderate incomplete paralysis.  See 38 C.F.R. § 4.124 (2014); see also 38 C.F.R. § 4.124a, DC 8720.  

After a full review of the record, and as discussed below, the Board concludes that an increased 20 percent disability rating for lumbosacral sciatica of the right lower extremity is warranted from October 21, 2011; however, the preponderance of evidence weigh against the Veteran's claims of increased disability ratings in excess of 20 percent prior to March 26, 2014 and in excess of 40 percent thereafter.  


III.A.  Prior to March 7, 2013

Upon VA examination in May 2011, the Veteran reported radiating pain and numbness into his right leg.  A reflex examination showed normal knee jerk bilaterally, absent ankle jerk bilaterally, and normal plantar flexion bilaterally.  A sensory examination was normal bilaterally, without dysesthesias.  A detailed motor examination showed full strength bilaterally without muscle atrophy.  The examiner diagnosed with sciatica and noted that the absence of bilateral ankle jerk was a non-specific finding common with aging and other conditions not specific to radiculopathy and concluded that the Veteran did not have clinical evidence of lumbosacral radiculopathy.  

VA treatment records from September 2011 likewise document that the Veteran favored his right side and reported referred pain in the right lower extremity, with some numbness.  Upon physical examination, there was no foot drop, with full movement in the ankle on dorsiflexion and plantarflexion, and equal, hypoactive knee jerk and ankle jerk reflexes.  The physician assessed the Veteran with suspect right facetal or sacroiliac arthralgia, right lower extremity lateral paresthesia, and symptoms of intermittent referring pain without clear objective radiculopathy.  

Private treatment records document that upon examination on October 21, 2011, the Veteran reported constant pain in his right leg that radiated from his hip to his knee and ankle ranging from moderate to severe in intensity.  A physical examination showed a positive straight leg raising test bilaterally.  The physician noted diagnoses of lumbar neuritis/radiculitis, sciatica, and stiff hip joints.  

A subsequent private examination from October 2012 documented normal deep tendon reflexes bilaterally; a pinwheel examination on the right lower extremity revealed decreased sensation when compared with the left lower extremity.  There was a positive straight leg raising test bilaterally during which the Veteran experienced severe right anterior hip pain and back pain which radiated to his ankle.  The private physician again diagnosed the Veteran with lumbar neuritis/radiculitis, sciatica, and stiff hip joints.  

After a full review of the record, and resolving any reasonable doubt in favor of the Veteran, the Board concludes that an increased 20 percent disability rating for lumbosacral sciatica of the right lower extremity is warranted from October 21, 2011, when private treatment records first document that the Veteran reported constant moderate to severe pain in his right lower which was diagnosed as lumbar neuritis/radiculitis and sciatica.  The Veteran's moderate to severe peripheral neuritis characterized by symptoms including constant pain warrants an increased 20 percent disability rating for moderate neuritis from October 21, 2011  38 C.F.R. § 4.123 (2014); see also 38 C.F.R. § 4.124a, DC 8620.  However, the Veteran is not entitled to an increased disability rating in excess of 20 percent at any time prior to March 7, 2013.  As discussed above, the evidence prior to that date does not reflect that his right lower extremity symptoms of pain and decreased sensation and numbness are more closely approximated by an increased 40 percent disability rating.  

The Veteran is competent to report his observable symptoms, including pain and numbness in his right lower extremity, and the Board has considered his reports in conjunction with the objective medical evidence discussed above.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

Thus, the Board concludes that an increased 20 percent disability rating for lumbosacral sciatica of the right lower extremity is warranted from October 21, 2011, but no sooner; additionally, the preponderance of evidence weigh against the Veteran's claim of an increased disability ratings in excess of 20 percent prior to March 7, 2013.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  


III.B.  Prior to March 26, 2014

Upon VA examination in March 2013, the Veteran reported worsening intermittent shooting pain and numbness down his right leg with two specific instances of genital numbness with bladder incontinence.  Upon physical examination, muscle strength testing showed decreased hip and knee flexion on the right, each normal on the left, and normal bilateral ankle plantar flexion, ankle dorsiflexion, and great toe extension.  There was no muscle atrophy.  A reflex examination showed hyperactive knee reflex on the right side, normal on the left, and normal ankle reflexes bilaterally.  A sensory examination documented normal bilateral upper anterior thigh and thigh/knees, with normal left lower leg/ankle and foot/toes, but decreased sensation on the right lower leg/ankle and foot/toes.  The Veteran was unable to complete a straight leg raising test.  The examiner documented the following signs and symptoms of radiculopathy of the right lower extremity:  moderate intermittent pain, moderate paresthesias and/or dysesthesias, and moderate numbness.  The examiner concluded that the Veteran had moderate radiculopathy of the right lower extremity.  He additionally noted the Veteran's report of two instances of bladder problems.  

Based upon the evidence discussed above, the Board concludes that an increased disability rating in excess of 20 percent for lumbosacral sciatica of the right lower extremity is not warranted prior to March 26, 2014.  The March 2013 VA examiner clearly and objectively identified the Veteran's subjective and competent symptoms of worsening intermittent pain in his right lower extremity as moderate radiculopathy of the right lower extremity, which is best approximated by the assigned 20 percent disability rating for the period prior to March 26, 2014.  The Veteran is not entitled to an increased 40, 60, or 80 percent disability rating as he has no displayed moderately severe incomplete paralysis, severe incomplete paralysis with marked muscular atrophy, or complete paralysis of the sciatic nerve.  

To the extent the Veteran reported two isolated and subjective instances of genital numbness resulting bladder incontinence, the Board has considered whether he is entitled to an increased disability rating under an appropriate diagnostic code regarding voiding dysfunction; however, under the relevant criteria, a minimum compensable 20 percent disability rating requires the wearing of absorbent materials which must be changed less than two time per day.  See 38 C.F.R. § 4.115a (2014).  While the Veteran's report is competent, at no time has he alleged, nor does the evidence otherwise show, that he has been required to wear absorbent materials.   

Thus, the Board concludes that the preponderance of evidence weigh against the Veteran's claim of an increased disability ratings in excess of 20 percent prior to March 26, 2014.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  


III.C.  From March 26, 2014

Upon his most recent VA examination in March 2014, the Veteran reported that his back pain was worse and that it ran down his buttocks into his right lower extremity, into his hip down to the side of his thigh with painful pins and needles numbness down the outside of his calf with shooting pain from the knee down into the ankle with numbness in the toes.  He denied any similar symptoms down the left lower extremity.  Upon physical examination, the Veteran displayed decreased strength in the right lower extremity with noted muscle atrophy described as a flattened spine; additionally, the examiner noted that he could not fully assess the Veteran's strength due to a flare-up of pain upon examination.  Reflexes were hypoactive bilaterally at the knee and absent bilaterally at the ankle.  The Veteran displayed decreased sensation in the right upper anterior thigh, right lower leg/ankle, and absent sensation in the foot and toes.  A straight leg raising test was positive bilaterally.  The examiner documented the following symptoms of right lower extremity radiculopathy:  severe constant pain, moderate intermittent pain, moderate paresthesias and/or dysesthesias, and moderate numbness.  There were no other neurologic signs or symptoms noted.  The examiner concluded that the Veteran had severe right lower extremity radiculopathy of the sciatic nerve.  

After a full review of the evidence discussed above, the Board concludes that the preponderance of evidence weigh against the Veteran's claim of an increased disability rating in excess of 40 percent for lumbosacral sciatica of the right lower extremity from March 26, 2014.  

The March 2014 VA examiner objectively identified the Veteran's subjective and competent symptoms of worsening pain and numbness in his right lower extremity as severe radiculopathy of the right lower extremity manifested by severe constant pain, moderate intermittent pain, moderate paresthesias and/or dysesthesias, and moderate numbness, without other neurologic signs or symptoms.  To the extent the examiner noted muscle atrophy, the Board finds it significant that he identified it as a flattened spine, rather than marked muscular atrophy due to incomplete paralysis of the sciatic nerve, which is specifically required for an increased 60 percent disability rating.  See 38 C.F.R. § 4.124a, DC 8520.  Moreover, the evidence does not document complete paralysis of the sciatici nerve so as to warrant an increased 80 percent disability rating during the rating period.  See id.  

Thus, the Board finds that the Veteran's lumbosacral sciatica of the right lower extremity is best approximated by the assigned 40 percent disability rating from March 26, 2014, and the preponderance of evidence weigh against the Veteran's claim of an increased disability rating in excess of 40 percent from March 26, 2014.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  



IV.  Other Considerations - Extraschedular/TDIU

The Board has also considered whether referral is warranted in this case for an extraschedular rating.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, case may be referred to the Chief Benefits Director or the Director of Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2014).  

Extraschedular consideration involves a three-step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

The Board finds that the schedular evaluations assigned for the Veteran's lumbosacral DDD with IVDS and lumbosacral sciatica of the right lower extremity are adequate in this case.  The diagnostic criteria adequately describe the severity and symptomatology of the disabilities as discussed in detail above.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability ratings for his level of impairment.  Nor has he alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disabilities are considered by the schedular ratings assigned.  

Finally, the Board notes that the Veteran is in receipt of a total disability rating based on individual unemployability (TDIU) from March 26, 2014.  Although the Veteran has not disagreed with the effective date assigned regarding his TDIU rating, the Board is mindful that a TDIU rating is part of a claim for an increased rating when raised by the Veteran or the evidence of record.  Therefore, the Board has considered whether the issue of a TDIU rating is raised prior to March 26, 2014; however, the Veteran has not contended, and the evidence does not otherwise indicate, that his lumbosacral DDD with IVDS and lumbosacral sciatica of the right lower extremity has rendered him unemployable prior to March 26, 2014.  In particular, the March 2013 VA examiner noted that the Veteran's condition did not impact his ability to work.  Private treatment records from October 2012 note that the Veteran's back pain impinged all aspects of his life, both at home and at work, and required positive intervention; however, there is no indication that the Veteran's condition completely prevented him from securing or following a substantially gainful occupation prior to March 26, 2014.  Consequently, the matter of entitlement to a TDIU prior to March 26, 2014 is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  



ORDER

Increased disability ratings of 40 percent for lumbosacral DDD with IVDS from October 21, 2011 and 60 percent from March 26, 2014, are granted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5242, 5243 (2014).  

An increased disability rating of 20 percent for lumbosacral sciatica of the right lower extremity is granted from October 21, 2011, but no sooner; increased disability ratings in excess of 20 percent prior to March 26, 2014 and in excess of 40 percent thereafter are denied.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


